                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                CIVIL NO. 1:19-CV-88-DSC


PAMELA VANCE,                                        )
         Plaintiff,                                  )
                                                     )
                          vs.                        )          MEMORANDUM AND ORDER
                                                     )
ANDREW M. SAUL,1                                     )
Commissioner of Social                               )
Security Administration,                             )
            Defendant.                               )
                                                     )

        THIS MATTER is before the Court on Plaintiff’s “Motion for Summary Judgment”

(document #8) and Defendant’s “Motion for Summary Judgment” (document #11), as well as the

parties’ briefs and exhibits.

        The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)

and these Motions are ripe for disposition.

        The Court finds that Defendant’s decision to deny Plaintiff Social Security benefits is

supported by substantial evidence.           Accordingly, the Court will deny Plaintiff’s Motion for

Summary Judgment; grant Defendant’s Motion for Summary Judgment; and affirm the

Commissioner’s decision.

                                     I.   PROCEDURAL HISTORY

        The Court adopts the procedural history as stated in the parties’ briefs.

        Plaintiff filed the present action on March 21, 2019.                      She assigns error to the

Administrative Law Judge’s failure to evaluate and assign weight to a disability determination by



1
 Andrew M. Saul is now the Commissioner of Social Security and substituted as a party pursuant to Fed. R. Civ. P.
25(d).
the Disability Income Plan of North Carolina. See Plaintiff’s “Memorandum ...” at 2, 4, 7-8

(document #9).       She also contends that the ALJ failed to resolve conflicts between the

Vocational Expert’s testimony and the Dictionary of Occupational Titles (“DOT”). Id. at 2, 4-7.


                                        II. DISCUSSION

       The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court's review of

a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and (2) whether

the Commissioner applied the correct legal standards.     Hays v. Sullivan, 907 F.2d 1453, 1456

(4th Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The

District Court does not review a final decision of the Commissioner de novo.             Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979);

Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

       As the Social Security Act provides, “[t]he findings of the [Commissioner] as to any fact,

if supported by substantial evidence, shall be conclusive.”    42 U.S.C. § 405(g).     In Smith v.

Heckler, 782 F.2d 1176, 1179 (4th Cir. 1986), quoting Richardson v. Perales, 402 U.S. 389, 401

(1971), the Fourth Circuit defined “substantial evidence” thus:

       Substantial evidence has been defined as being “more than a scintilla and do[ing]
       more than creat[ing] a suspicion of the existence of a fact to be established. It
       means such relevant evidence as a reasonable mind might accept as adequate to
       support a conclusion.”

See also Seacrist v. Weinberger, 538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence”).


                                                2
        The Fourth Circuit has long emphasized that it is not for a reviewing court to weigh the

evidence again, nor to substitute its judgment for that of the Commissioner, assuming the

Commissioner’s final decision is supported by substantial evidence.                   Hays v. Sullivan, 907 F.2d

at 1456 (4th Cir. 1990); see also Smith v. Schweiker, 795 F.2d at 345; and Blalock v. Richardson,

483 F.2d at 775. Indeed, this is true even if the reviewing court disagrees with the outcome – so

long as there is “substantial evidence” in the record to support the final decision below.                  Lester

v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

        The question before the ALJ was whether Plaintiff became disabled at any time.2 The

Court has carefully reviewed the record, the authorities and the parties’ arguments. The ALJ

applied the correct legal standards and his conclusion that Plaintiff was not disabled is supported

by substantial evidence.

                                                  III. ORDER

        NOW THEREFORE IT IS ORDERED:

        1.       Plaintiff’s “Motion for Summary Judgment” (document #8) is DENIED;

Defendant’s “Motion for Summary Judgment” (document #11) is GRANTED; and the

Commissioner’s decision is AFFIRMED.

        2.       The Clerk is directed to send copies of this Memorandum and Order to counsel for

the parties.

        SO ORDERED.

    2
     Under the Social Security Act, 42 U.S.C. § 301, et seq., the term “disability” is defined as an:

        inability to engage in any substantial gainful activity by reason of any medically determinable
        physical or mental impairment which can be expected to result in death or which has lasted or can
        be expected to last for a continuous period of not less than 12 months…
        Pass v. Chater, 65 F. 3d 1200, 1203 (4th Cir. 1995).


                                                          3
Signed: October 4, 2019




                          4
